Citation Nr: 1618231	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current obstructive sleep apnea had its onset in service, in that he was experiencing symptoms of the condition during active duty.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

In this case, the Veteran has been diagnosed with obstructive sleep apnea.  See September 2008 private polysomnogram report.  Service treatment records also demonstrate his reports of sleep difficulties, insomnia and mild daytime somnolence.  A June 2006 service treatment record specifically notes that a "[s]leep study may be merited."  Thus, the first two elements of service connection are established.

Regarding the final element of service connection, or nexus, there is conflicting evidence of record.  Against the claim is the opinion of the October 2012 VA examiner, who concluded that the Veteran's sleep apnea was less likely than not incurred in service.  The examiner attributed the Veteran's insomnia to working night shifts, and found no evidence of any "manifestations of sleep apnea."  Critically, one such manifestation listed as missing by the examiner was "daytime sleepiness" (somnolence), which was specifically documented in June 2006.

In favor of the claim is the September 2009 opinion of VA physician J.H.H., the Veteran's provider at Lackland Air Force Base.  After examination and interview of the Veteran, Dr. H. opined that it was "highly likely" the Veteran had obstructive sleep apnea for an extended period of time, likely the previous ten years or more (prior to his military separation, around 1999).  Dr. H. discussed the Veteran's pre-separation diagnosis of insomnia and noted that his symptoms were not consistent with insomnia alone at the time.  Although Dr. H.'s opinion was limited to chart review and the Veteran's recollection, the Board notes that the Veteran's reported history at the time of that examination was consistent with the service treatment records, his contentions since the filing of his claim and the February 2009 statement of his spouse.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is not a magical or talismanic set of documents, but is an assistive tool for medical examiners).

The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed sleep apnea is traceable to his period of military service.  The benefit-of-the-doubt rule is thus for application, and service connection is established.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for obstructive sleep apnea is granted. 



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


